PER CURIAM.
Whereas, the judgment of this court was entered on the 5th day of January, 1961 (125 So.2d 909) reversing the judgment of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed January 24, 1962 (137 So.2d 222) quashed this court’s judgment of reversal; and
Whereas, by the mandate of the Supreme Court of Florida dated February 19, 1962, now lodged in this court the cause was remanded with directions to remand the cause to the circuit court for reinstatement of its judgment in favor of the plaintiffs.
Therefore, it is ordered that the mandate of this court issued in this cause on February 1, 1961, is withdrawn, the judgment and decision of this court, filed in this cause on January 5, 1961, is vacated, and the said opinion and judgment of the Supreme Court of Florida, a copy of which is attached hereto, is herewith made the opinion and judgment of this court, and the cause is remanded to the circuit court for reinstatement of its judgment in favor of the plaintiffs; costs allowed shall be taxed in the circuit court (Rule 3.16, subd. b, F.A.R., 31 F.S.A.).